Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on July 21, 2020 is being considered by the Examiner. 
Drawing
The drawing filed on July 21, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1 and 16: Le Guern et al. (U.S. PAP 2020/0158898, hereon Le Guern) discloses a method that involves acquiring imagery of an exposed surface of Earth, where the imagery comprises photographic imagery and LIDAR imagery. A multi-dimensional model is generated based in part on the imagery. Synthetic seismic data is generated utilizing the multi-dimensional model. Seismic data of a subsurface region of the Earth is acquired. A search that matches a portion of the acquired seismic data and a portion of the synthetic seismic data is performed. The subsurface region of the Earth Le Guern, Abstract).
The instant application is directed to a method for avoiding obstacles within a subterranean formation. The method uses LIDAR and image of the surface using satellite imaginary which similar to Le Guern. However, the instant application further uses “airborne gravity data set and seismic data set of the area of interest to establish or identify “a potential surface pad location using at least one of the surface mapping data, the surface topography data, the airborne gravity data set, or the seismic data set, the potential surface pad location including a surface hole for each of one or more wellbores; generating a resistivity survey for the potential surface pad location, the resistivity survey including at least one long line extending through the surface hole for each of the one or more wellbores and at least one short line extending through the surface hole of one of the one or more wellbores, each short line intersecting the long line at the surface hole of one of the one or more wellbores; and determining whether one or more subsurface karst features are present within the subterranean formation disposed relative to at least one of the potential surface pad location or the one or more wellbores using the resistivity survey,” in combination with the rest of the claim limitations as claimed and defined by the Applicant(s). 
The remaining claims depend on their respective base claims 1 and 16, and include further limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cox et al. (U.S. Patent No. 10,891,497) discloses a method of mapping traffic using GNSS satellite image and onboard vehicle sensors. 
Wilcox et al. (U.S. Patent No. 9,823,089) discloses unmanned aerial vehicle sensor calibration as part of departure from material handling facility. 
Burtz et al. (U.S. Patent No. 7,333,893) discloses a method for removing effects of shallow resistivity structures in an electromagnetic survey data to produce low frequency resistivity anomaly map. 
Niwa et al. (U.S. Patent No. 6,101,431) discloses three-dimensional digital map prepared by a satellite, narrow area obtained by a radar and the use of those data in order to detect obstacles on power lines. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857